Bates, Judge,
delivered the opinion of the court.
The appellant was indicted in the Moniteau Circuit Court for dealing with a slave, by borrowing money from the said slave, and executing and delivering to said slave his note for the same, without permission in writing from the master, owner or owners of said slave.
The appellant moved the Circuit Court to quash the indictment, upon the ground that it did not charge any offence against the laws of the State, the specific objection being that a single act of borrowing money from the slave, and giving his note therefor, did not constitute dealing. The court overruled the motion, as we think properly. The statute is entirely different from the act which prohibits dealing as a merchant without license, the cases in reference to which have been cited by appellant. A single transaction may well be a dealing with a slave within the meaning of the act which forbids such dealing.
The appellant was then tried and convicted. At the trial, the respondent proved that two notes had been found in the *350possession of the slave, which purported to have been signed by the appellant, and that the appellant admitted to the witnesses, that he had borrowed the money of the negro, and given him his notes for it. This testimony was objected to, because the notes themselves were not produced, and the objection was overruled.
The particular tenor and effect of the notes was of no importance. The substance of the offence was the dealing with the slave, by borrowing money from him and giving him a note. These were established by proof of the admissions of the defendant himself. Possibly if the defendant had not admitted that he gave the notes, it would have been necessary in order to establish that they had been given by the defendant to produce them if possible; but, as the' case stands, the testimony as to their being found in the possession of the slave seems to have been only preliminary to the proof of the defendant’s admission in respect to them. The testimony was properly admitted; no point is made upon the instructions and we perceive no error in them.
The judgment is affirmed.
Judges Bay and Dryden concur.